As to the proper construction of the will of Ada H. Sumner, I was in full accord with the dissenting views of Justice Thomas, as set forth in Bingham v. Sumner, 206 Ala. 270,89 So. 479 et seq., and still adhere thereto, fully agreeing upon this question with his dissenting opinion in the instant case.
However, I do not understand that the present proceedings involve the integrity of the decision of the majority on former appeal, but am of the opinion the bill here under review is to be considered as filed upon the assumption that the question of title was settled in the former litigation.
I therefore think that the doctrine of stare decisis should be here applied. 4 Mayfield Digest, 843.
I concur in the conclusion of the majority opinion.